     Case 8:21-cv-00465-DOC-DFM Document 20 Filed 06/29/21 Page 1 of 10 Page ID #:48




 1     RAYMOND J. PARK, ESQ. (SBN 235803)
       rpark@behblaw.com
 2     EMMA SAMYAN, ESQ. (3322703)
       esamyan@behblaw.com
 3     BASSI, EDLIN, HUIE & BLUM LLP
       515 S. Flower Street, Suite 1020
 4     Los Angeles, CA 90071
       Telephone: (213) 412-2661
 5     Facsimile: (213) 652-1992
 6
 7     Attorneys for Defendant
       DMI HARBOR HILLS, LLC
 8
 9
10                        UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
13     JAMES RUTHERFORD, an individual, )         Case No. 8:21-CV-00465-DOC-DFMx
                                             )
14                  Plaintiffs,              )
                                             )    Hon. David O. Carter
15                                           )
             vs.                             )
16                                           )    DEFENDANT DMI HARBOR
                                             )    HILLS, LLC’S ANSWER TO
17     DMI HARBOR HILLS, LLC, a              )    PLAINTIFF JAMES
       California limited liability company; )    RUTHERFORD’S COMPLAINT;
18     and DOES 1-10, inclusive,             )    DEMAND FOR TRIAL BY JURY
                                             )
19                  Defendants.              )
                                             )    Complaint Filed: March 11, 2021
20                                           )    Trial Date:      None Set
                                             )
21
22
23
24
25
26
27
28
       3145625



                                              1
                         DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00465-DOC-DFM Document 20 Filed 06/29/21 Page 2 of 10 Page ID #:49




 1               Defendant DMI HARBOR HILLS, LLC (“Defendant”), a California limited
 2     liability company, hereby respond to Plaintiff JAMES RUTHERFORD’s
 3     (“Plaintiff”) Complaint:
 4               1.   Defendant states that the allegations of paragraph 1 constitute legal
 5     conclusions by Plaintiff, for which no response is required. To the extent a response
 6     is required, Defendant alleges that it is without sufficient information or belief as to
 7     the matter set forth therein, and placing its denial on that basis, denies each and
 8     every allegation set forth therein.
 9               2.   In response to the allegations in paragraph 3 of the Complaint,
10     Defendant admits that it had an interest in the property located at 91450 S. Harbor
11     Blvd., La Habra, CA 90631 (“Property”) on or around February 2021.
12               3.   In response to the allegations in paragraph 4 of the Complaint,
13     Defendant admits that certain portions of the property and business located
14     thereupon are open to the public.
15               4.   In response to the allegations in paragraph 5 of the Complaint,
16     Defendant alleges that it is without sufficient information or belief as to the matters
17     set forth therein, and placing its denial on that basis, denies each and every
18     allegation set forth therein.
19               5.   Defendant states that the allegations of paragraph 6 of the Complaint
20     constitute legal conclusions by Plaintiff, for which no response if required. To the
21     extent a response is required, Defendant alleges that they are without sufficient
22     information or belief as to the matters set forth therein, and placing their denial on
23     that basis, deny each and every allegation set forth therein.
24               6.   In response to the allegations in paragraph 7 of the Complaint,
25     Defendant states that this Court should not exercise supplemental jurisdiction over
26     Plaintiff’s Unruh Act Claim.          Defendant states that Plaintiff fails to satisfy
27     California’s heightened pleading standards and instead attempts to circumvent the
28
       3145625



                                                    2
                            DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00465-DOC-DFM Document 20 Filed 06/29/21 Page 3 of 10 Page ID #:50




 1     restrictions that California has imposed by bootstrapping the Unruh Act Claim with
 2     an ADA claim for injunctive relief in federal court.
 3               7.    Defendant states that the allegations of paragraph 8 of the Complaint
 4     constitute legal conclusions by Plaintiff, for which no response if required. To the
 5     extent a response is required, Defendant alleges that it is without sufficient
 6     information or belief as to the matters set forth therein, and placing its denial on that
 7     basis, denies each and every allegation set forth therein.
 8               8.    In response to the allegations in paragraph 9 of the Complaint,
 9     Defendant alleges that it is without sufficient information or belief as to the matters
10     set forth therein, and placing its denial on that basis, denies each and every
11     allegation set forth therein.
12               9.    Defendant state that the allegations of paragraphs 10 through 17 of the
13     Complaint constitute legal conclusions by Plaintiff, for which no response is
14     required. To the extent a response is required, Defendant alleges that it is without
15     sufficient information or belief as to the matters set forth therein, and placing its
16     denial on that basis, denies each and every allegation set forth therein.
17               10.   Defendant states that the allegations of paragraph 18-28 of the
18     Complaint constitute legal conclusions by Plaintiff, for which no response is
19     required. To the extent a response is required, Defendant alleges that it is without
20     sufficient information or belief as to the matters set forth therein, and placing its
21     denial on that basis, denies each and every allegation set forth therein.
22               11.   Defendant states that the allegations of paragraphs 29-37 of the
23     Complaint constitute legal conclusions by Plaintiff, for which no response is
24     required. To the extent a response is required, Defendant alleges that it is without
25     sufficient information or belief as to the matters set forth therein, and placing its
26     denial on that basis, denies each and every allegation set forth therein.
27               12.   The remaining allegations in the Complaint are merely prayers for
28     relief requiring no response from Defendant. To the extent a response by Defendant
       3145625



                                                   3
                             DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00465-DOC-DFM Document 20 Filed 06/29/21 Page 4 of 10 Page ID #:51




 1     is required, Defendant denies that Plaintiff is entitled to any remedy or relief, and
 2     denies that Plaintiff has suffered any injury or damage in this matter.
 3                              FIRST AFFIRMATIVE DEFENSE
 4                                    (Failure to State a Claim)
 5               13.   Defendant is informed and believes, and on that basis alleges, that the
 6     Complaint, and each of the purported causes of action contained therein, fails to
 7     state any claim upon which relief can be granted.
 8                             SECOND AFFIRMATIVE DEFENSE
 9                                    (Complaint is Uncertain)
10               14.   Defendant is informed and believes, and on that basis alleges, that the
11     Complaint, and each of the purported causes of action contained therein, is
12     uncertain.
13                              THIRD AFFIRMATIVE DEFENSE
14                                            (Mootness)
15               15.   The Complaint and each of the purported causes of action contained
16     therein fail as against Defendant on the grounds that the conditions as to which there
17     could be any legal obligation to make alterations do not or no longer exist, and there,
18     the claims are moot.
19                            FOURTH AFFIRMATIVE DEFENSE
20           (Alterations Were Made to Ensure that the Facility Would be Readily
21                         Accessible to the Maximum Extent Feasible)
22               16.   Without conceding that Defendant made any “alterations” within the
23     meaning of disability access laws, any allegedly wrongful acts or omissions
24     performed by Defendant, if there were any, do not subject Defendant to liability
25     because any “alterations” to the subject properties, including to the features alleged
26     in the Complaint, were made to ensure that the facilities would be readily accessible
27     to the maximum extent feasible. 28 C.F.R. § 36.402.
28     ///
       3145625



                                                   4
                             DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00465-DOC-DFM Document 20 Filed 06/29/21 Page 5 of 10 Page ID #:52




 1                              FIFTH AFFIRMATIVE DEFENSE
 2                     (Defendant Provided Services via Alternative Methods)
 3               17.   Any allegedly wrongful acts or omissions performed by Defendant or
 4     its agents, if there were any, do not subject Defendant to liability because Defendant
 5     accommodated or was ready and willing to accommodate Plaintiff’s alleged
 6     disability by providing access via “alternative methods” other than the removal of
 7     alleged barriers, such as, by personally assisting Plaintiff overcome/deal with any
 8     of the barriers alleged in the Complaint.
 9                              SIXTH AFFIRMATIVE DEFENSE
10                           (Lack of Standing of Associated Persons)
11               18.   Defendant is informed and believes, and on that basis alleges, that
12     Plaintiff lacks standing to assert the Complaint, and each purported claim for relief
13     alleged therein because Plaintiff cannot show such person suffered injury in fact.
14                            SEVENTH AFFIRMATIVE DEFENSE
15                       (Lack of Standing for Violations Not Encountered)
16               19.   Defendant is informed and believes, and on that basis alleges, that
17     Plaintiff lacks standing to assert the Complaint, and each purported claim for relief
18     alleged therein, as to any alleged disability access violations not encountered
19     because Plaintiff cannot show injury in fact as to such violations.
20                              EIGHT AFFIRMATIVE DEFENSE
21                                             (Laches)
22               20.   Defendant is informed and believes, and on that basis alleges, that the
23     Complaint and each purported claim for relief alleged therein are barred in whole
24     or in part by the doctrine of laches.
25     ///
26     ///
27     ///
28     ///
       3145625



                                                   5
                             DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00465-DOC-DFM Document 20 Filed 06/29/21 Page 6 of 10 Page ID #:53




 1                              NINTH AFFIRMATIVE DEFENSE
 2                                             (Estoppel)
 3               21.   Defendant is informed and believes, and on that basis alleges, that the
 4     Complaint and each purported claim for relief alleged therein is barred in whole or
 5     in part by the doctrine of estoppel.
 6                             TENTH AFFIRMATIVE DEFENSE
 7                                        (Unclean Hands)
 8               22.   Defendant is informed and believe, and on that basis alleges, that the
 9     Complaint and each purported claim for relief alleged therein are barred in whole
10     or in part by the doctrine of unclean hands.
11                           ELEVENTH AFFIRMATIVE DEFENSE
12                                             (Waiver)
13               23.   Defendant is informed and believes, and on that basis alleges, that the
14     Complaint and each purported claim for relief alleged therein are barred in whole
15     or in part by the doctrine of waiver.
16                           TWELFTH AFFIRMATIVE DEFENSE
17                                         (Lack of Notice)
18               24.   Defendant is informed and believes, and on that basis alleges, that
19     Plaintiff is barred from bringing his Complaint against Defendant because
20     Defendant did not have actual or constructive notice of the purported conditions
21     causing alleged injuries, losses, damages, or violations, and thusly the risk of injury,
22     if any, to Plaintiff was not reasonably foreseeable.
23                         THIRTEENTH AFFIRMATIVE DEFENSE
24                                    (Performance of Duties)
25               25.   Defendant is informed and believes, and on that basis alleges, that the
26     Complaint and each purported claim for relief alleged therein are barred in whole
27     or in part because Defendant fully performed any and all statutory, and other duties
28     owed to Plaintiff under applicable law.
       3145625



                                                   6
                             DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00465-DOC-DFM Document 20 Filed 06/29/21 Page 7 of 10 Page ID #:54




 1                         FOURTEENTH AFFIRMATIVE DEFENSE
 2                                          (No Barriers)
 3               26.   Defendant is informed and believes, and on that basis alleges, that the
 4     Complaint and each purported claim for relief alleged therein are barred to the
 5     extent that Plaintiff did not encounter any barrier to access or usability at the
 6     property.
 7                           FIFTEENTH AFFIRMATIVE DEFENSE
 8                     (Reasonableness, Good Faith, and Non-Discrimination)
 9               27.   Defendant is informed and believes, and on that basis alleges, that the
10     Complaint and each purported claim for relief alleged therein are barred in whole
11     or in part because Defendant acted reasonably, honestly, in good faith, and in a non-
12     discriminatory manner at all times based on all relevant facts and circumstances
13     known by it at the time it so acted.
14                           SIXTEENTH AFFIRMATIVE DEFENSE
15                                       (No Discrimination)
16               28.   Defendant is informed and believes, and on that basis alleges, that the
17     claim for relief alleged in the Complaint under California Civil Code Sections 51 et
18     seq. is barred because Defendant’s conduct is applicable alike to all persons.
19                         SEVENTEENTH AFFIRMATIVE DEFENSE
20                                 (Good Faith Barrier Removal)
21               29.   Defendant is informed and believes, and on that basis alleges, that the
22     Complaint and each purported claim for relief alleged therein are barred because
23     Defendant has fulfilled its legal obligations by making and continuing to make good
24     faith efforts to engage in readily achievable barrier removal.
25     ///
26     ///
27     ///
28     ///
       3145625



                                                   7
                             DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00465-DOC-DFM Document 20 Filed 06/29/21 Page 8 of 10 Page ID #:55




 1                         EIGHTEENTH AFFIRMATIVE DEFENSE
 2                                            (No Duty)
 3               30.   Defendant is informed and believes, and on that basis alleges, that the
 4     Complaint and each purported claim for relief alleged therein are barred because
 5     Defendant did not owe and did not breach any legally cognizable duty to Plaintiff.
 6                         NINETEENTH AFFIRMATIVE DEFENSE
 7                                (Not Authorized by Unruh Act)
 8               31.   Plaintiff is barred from obtaining relief under California Civil Code
 9     Sections 51, et seq. because nothing therein may be construed to require any
10     construction, alternation, repair, structural or otherwise, or modification of any sort
11     whatsoever, to any existing establishment, facility, building, improvement, or any
12     other property.
13                          TWENTIETH AFFIRMATIVE DEFENSE
14                                          (No Damage)
15               32.   Defendant is informed and believes, and on that basis alleges, that
16     Plaintiff is not entitled to any damages because Plaintiff has not suffered any
17     cognizable damage or other harm as a result of Defendant’s acts or omissions.
18                        TWENTY-FIRST AFFIRMATIVE DEFENSE
19                                   (Adequate Legal Remedy)
20               33.   Plaintiff is not entitled to any injunctive or equitable relief because
21     Plaintiff has adequate legal remedies.
22                       TWENTY-SECOND AFFIRMATIVE DEFENSE
23                                     (No Irreparable Harm)
24               34.   Plaintiff is not entitled to any injunctive or equitable relief because
25     Plaintiff has not and will not suffer irreparable harm or injury.
26               RIGHT TO PLEAD ADDITIONAL AFFIRMATIVE DEFENSES
27               35.   Defendant does not presently know all the facts and circumstances
28     respecting Plaintiff’s claims. Defendant reserves the right to amend this Answer
       3145625



                                                   8
                             DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00465-DOC-DFM Document 20 Filed 06/29/21 Page 9 of 10 Page ID #:56




 1     should they later discover facts demonstrating the existence of additional
 2     affirmative defenses.
 3               WHEREFORE, Defendant DMI HARBOR HILLS, LLC hereby prays for
 4     the following relief:
 5               1.   That Plaintiff takes nothing by reason of the Complaint and that
 6     Judgment be rendered in favor of Defendant;
 7               2.   That Defendant be awarded their attorneys’ fees and the costs of suit
 8     incurred by it in this action; and
 9               3.   For such other and further relief as the Court deems just and proper.
10
11     Date: June 29, 2021                      BASSI, EDLIN, HUIE & BLUM LLP
12
13                                              By:     /s/ Raymond J. Park
                                                      RAYMOND J. PARK
14
                                                      Attorneys for Defendant
15                                                    DMI HARBOR HILLS, LLC
16
17
18
19
20
21
22
23
24
25
26
27
28
       3145625



                                                  9
                            DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
 Case 8:21-cv-00465-DOC-DFM Document 20 Filed 06/29/21 Page 10 of 10 Page ID #:57




 1                                      JURY DEMAND
 2             In accordance with Rule 38 of the Federal Rules of Civil Procedure,
 3   Defendant respectfully demand a jury trial of all issues triable to a jury in this
 4   action.
 5
 6   Date: June 29, 2021                      BASSI, EDLIN, HUIE & BLUM LLP
 7
 8                                            By:     /s/ Raymond J. Park
                                                    RAYMOND J. PARK
 9
                                                    Attorneys for Defendant
10                                                  DMI HARBOR HILLS, LLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3145625



                                                10
                           DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
